         Case 1:18-cv-01784-MMS Document 23 Filed 05/03/19 Page 1 of 1




           In the United States Court of Federal Claims
                                          No. 18-1784C
                                      (Filed: May 3, 2019)

*************************************
ROBERT J. LABONTE JR.,              *
                                    *
            Plaintiff,              *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
            Defendant.              *
*************************************

                                            ORDER

         On May 2, 2019, defendant filed a motion asking that the court extend the deadline for
filing a response to plaintiff’s complaint to May 17, 2019. Defendant explained that it has been
unable to contact plaintiff for its position on the motion but that the extension was warranted
because defendant’s counsel’s supervisor recently suggested adding a motion for judgment on
the administrative record to the draft motion to dismiss. On May 3, 2019, plaintiff filed its
response to defendant’s motion and explained that any additional delay is prejudicial because,
due to the unavailability of prejudgment interest in military pay cases, an extension reduces
plaintiff’s potential recovery. Nonetheless, the court finds good cause for extending the
deadline: the additional time will streamline the resolution of this matter because defendant can
file a single motion rather than a motion to dismiss today and a motion for judgment on the
administrative record at a later date. The bifurcated motions would merely delay this case
further. Accordingly, the court GRANTS defendant’s motion; defendant shall file its response
to plaintiff's complaint by no later than Friday, May 17, 2019.

       IT IS SO ORDERED.


                                                     s/ Margaret M. Sweeney
                                                     MARGARET M. SWEENEY
                                                     Chief Judge
